   Case 1:20-cv-01363-LPS Document 1 Filed 10/08/20 Page 1 of 15 PageID #: 1




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF DELAWARE

 ----------------------------------------------------------
 SHIVA STEIN,                                                :
                                                             :
                   Plaintiff,                                :   Civil Action No. ______________
                                                             :
 v.                                                          :
                                                             :   COMPLAINT FOR VIOLATIONS OF
 VIRTUSA CORPORATION, KRIS                                   :   SECTIONS 14(a) AND 20(a) OF THE
 CANEKERATNE, IZHAR ARMONY,                                  :   SECURITIES EXCHANGE ACT OF
 JOSEPH DOODY, DEBORAH C. HOPKINS, :                             1934
 ROWLAND T. MORIARTY, BARRY R.                               :
 NEARHOS, ABIDALI NEEMUCHWALA,                               :   JURY TRIAL DEMANDED
 WILLIAM K. O’BRIEN, VIKRAM S.                               :
 PANDIT, AND AL-NOOR RAMJI,                                  :
                                                             :
                   Defendants.                               :
 -----------------------------------------------------------

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Virtusa Corporation (“Virtusa or the

“Company”) and the members of Virtusa’s board of directors (the “Board” or the “Individual

Defendants,” and collectively with the Company, the “Defendants”) for their violations of Sections

14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in connection with

the proposed acquisition of Virtusa by Baring Private Equity Asia Pte. Limited (“BPEA”) and

BPEA’s affiliates.

        2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A

(the “Proxy Statement”) to be filed on October 7, 2020 with the United States Securities and
   Case 1:20-cv-01363-LPS Document 1 Filed 10/08/20 Page 2 of 15 PageID #: 2




Exchange Commission (“SEC”) and disseminated to the Company’s stockholders. The Proxy

Statement recommends that the Company’s stockholders vote in favor of a proposed transaction

whereby Austin BidCo Inc., an affiliate of BPEA and a wholly-owned subsidiary of Austin

HoldCo Inc., will merge with and into the Company, with the Company surviving as a wholly-

owned subsidiary of Austin HoldCo Inc. (the “Proposed Transaction”). Pursuant to the terms of

the definitive agreement and plan of merger the companies entered into (the “Merger Agreement”),

each Virtusa common share issued and outstanding will be converted into the right to receive

$51.35 in cash (the “Merger Consideration”).

       3.      As discussed below, Defendants have asked Virtusa stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the Company’s financial forecasts and financial analyses conducted by the

financial advisor of the Company, J.P. Morgan Securities LLC (“J.P. Morgan”), in support of its

fairness opinion, and relied upon by the Board in recommending the Company’s stockholders vote

in favor of the Proposed Transaction, and information regarding the sales process.

       4.      It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Virtusa stockholders or, in the event the




                                                 2
   Case 1:20-cv-01363-LPS Document 1 Filed 10/08/20 Page 3 of 15 PageID #: 3




Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Virtusa in incorporated in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of Virtusa common stock

and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Kris Canekeratne, one of the Company’s co-founders, has

served as a member of the Board and its Chairman since the Company’s inception in 1996 and as

Chief Executive Officer from 1996 to 1997 and from 2000 to the present.

        11.     Individual Defendant Izhar Armony has served as a member of the Board since

April 2004.

        12.     Individual Defendant Joseph Doody has served as a member of the Board since

February 2017.




                                                   3
  Case 1:20-cv-01363-LPS Document 1 Filed 10/08/20 Page 4 of 15 PageID #: 4




       13.      Individual Defendant Deborah C. Hopkins has served as a member of the Board

since September 2018.

       14.      Individual Defendant Rowland T. Moriarty has served as a member of the Board

since July 2006.

       15.      Individual Defendant Barry R. Nearhos has served as a member of the Board since

March 2016.

       16.      Individual Defendant Abidali Neemuchwala has served as a member of the Board

since June 2020.

       17.      Individual Defendant William K. O’Brien has served as a member of the Board

since November 2008.

       18.      Individual Defendant Vikram S. Pandit has served as a member of the Board since

May 2017.

       19.      Individual Defendant Al-Noor Ramji has served as a member of the Board since

February 2011.

       20.      Defendant Virtusa is incorporated in Delaware and maintains its principal offices

at 132 Turnpike Road, Southborough, Massachusetts 01772. The Company’s common stock

trades on the NASDAQ Stock Exchange under the symbol “VRTU.”

       21.      The defendants identified in paragraphs 10-19 are collectively referred to as the

“Individual Defendants” or the “Board.”

       22.      The defendants identified in paragraphs 10-20 are collectively referred to as the

“Defendants.”




                                                4
     Case 1:20-cv-01363-LPS Document 1 Filed 10/08/20 Page 5 of 15 PageID #: 5




                              SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        23.    Virtusa provides digital engineering and information technology (IT) outsourcing

services primarily in North America, Europe, and Asia. The Company offers business and IT

consulting services, including advisory/target operating model, business process re-

engineering/business   process    management,       application   portfolio   rationalization,   and

business/technology alignment analysis; digital transformation services, such as digital strategy

user experience and design, application and platform engineering analytics, intelligent automation

content and customer experience, and cyber security; and cloud transformation services

comprising cloud strategy and migration, cloud native applications, and capex to opex models. It

also provides application development, software product engineering, CRM and SAP

implementation, content management, enterprise mobility, cloud computing, social media, and

cloud engineering solutions; systems consolidation and rationalization, technology migration and

porting, and Web-enablement of legacy applications; data management, business intelligence,

reporting and decision support, master data management, data integration, big data analytics, data

lake, and data on the cloud services; and software quality assurance and managed testing services.

In addition, the Company offers application enhancement, maintenance, and support, and cloud-

environment management and support; managed infrastructure, and remote application monitoring

and support services; and IT efficiency improvement services.            Further, it offers digital

engineering and operational excellence services-based, and transformational solutions. Virtusa

serves communications and technology; banking, financial services, and insurance; and media and

information industries. The Company was formerly known as eRunway, Inc. and changed its

name to Virtusa Corporation in April 2002. Virtusa was founded in 1996 and is headquartered in

Southborough, Massachusetts.


                                                5
   Case 1:20-cv-01363-LPS Document 1 Filed 10/08/20 Page 6 of 15 PageID #: 6




       24.     On September 10, 2020, Virtusa announced that they had entered into a proposed

transaction:

       SOUTHBOROUGH, Mass.--(BUSINESS WIRE)--Baring Private Equity Asia
       (“BPEA”), one of the largest and most established private alternative investment
       firms in Asia, and Virtusa Corporation (NASDAQ GS: VRTU) (“Virtusa” or the
       “Company”), a global provider of digital strategy, digital engineering, and IT
       services and solutions that help clients change and disrupt markets through
       innovation engineering, today announced the companies have entered into a
       definitive merger agreement under which funds affiliated with BPEA will acquire
       all outstanding shares of common stock of Virtusa for $51.35 per share in an all-
       cash transaction valued at approximately $2.0 billion.

       The price per share to be paid in the transaction, which was unanimously approved
       by the Virtusa Board of Directors, represents a premium of approximately 27
       percent to the closing price of Virtusa common stock on September 9, 2020, the
       last trading day prior to the transaction announcement, and premiums of
       approximately 29 percent and 46 percent to Virtusa’s volume-weighted average
       prices (“VWAP”) for the last 30 and 60 trading days, respectively. In addition, the
       price paid implies a valuation of 16.2x Firm Value / Last Twelve Months EBITDA
       as of June 30, 2020.

       Founded in 1997, BPEA is one of the largest independent private equity firms in
       Asia with approximately $20 billion of assets under management. BPEA works
       hand-in-hand with its portfolio companies, providing capital for expansion,
       recapitalization or acquisitions, in order to grow their businesses for the long-term.
       BPEA brings directly relevant and value-enhancing experience in the IT services
       space through six prior investments dating back to 1998.

       Jimmy Mahtani, Managing Director of BPEA, said, “Technology is continuing to
       drive marketplace evolution at an unprecedented pace, creating new opportunities
       as well as complexities. Virtusa’s global team of talented professionals, software
       engineering heritage, and deep domain expertise position it uniquely to help
       enterprises across industries accelerate their most strategic digital and cloud
       transformation initiatives. We are excited to partner with the Company in its next
       phase of evolution. We’re pleased that the Board has approved our offer
       unanimously.”

       Rowland T. Moriarty, Lead Independent Director of Virtusa’s Board of Directors,
       said, “Through this transaction, we are pleased to maximize value and deliver a
       significant, immediate cash premium to Virtusa’s shareholders. Today’s
       announcement is the culmination of a process by Virtusa and our financial advisors,
       which included engagement with strategic and financial parties regarding a
       potential transaction, and, after a thorough review, the Board unanimously


                                                 6
Case 1:20-cv-01363-LPS Document 1 Filed 10/08/20 Page 7 of 15 PageID #: 7




   concluded that this all-cash premium transaction with BPEA achieved the Board’s
   objective.”

   Kris Canekeratne, Chairman and CEO of Virtusa, said, “This transaction represents
   a strategic evolution for Virtusa and a unique opportunity to take our business to
   new heights at a time of accelerating digital adoption. The benefits of this
   transaction extend to all Virtusa stakeholders, including our shareholders, who will
   receive immediate and substantial cash value, as well as to our team members, since
   BPEA has an exemplary track record of valuing innovative and talented global
   teams and supporting and empowering the businesses in which it invests. With a
   strong partner in BPEA, we will solidify our position at the forefront of digital
   transformation for years to come.”

   On July 20, 2020, the Virtusa Board of Directors received an unsolicited proposal
   from an interested party to acquire Virtusa. Following receipt of the offer,
   consistent with the Board’s fiduciary duties to maximize shareholder value, the
   Board authorized the Company and its financial advisors to engage with other
   potential strategic buyers and financial sponsors regarding a potential acquisition
   of Virtusa. As part of this process, the Company signed non-disclosure agreements
   with five parties and engaged with two others. After an independent review of the
   alternatives available, including the value creation opportunity through continued
   execution of the Company’s strategic plan, the Virtusa Board unanimously
   determined that the all-cash premium transaction with BPEA for $51.35 per share
   in cash maximizes value for Virtusa’s shareholders.

   Approvals and Timing

   The transaction, which is expected to close in the first half of 2021, is subject to the
   approval of Virtusa’s shareholders, customary regulatory requirements, including
   approval from The Committee on Foreign Investment in the United States (CFIUS),
   and customary closing conditions. The transaction is not subject to a financing
   condition.

   The Orogen Group (“Orogen”), which holds 108,000 shares of Virtusa Convertible
   Preferred Stock and whose CEO is Vikram Pandit, an independent member of the
   Board, has entered into a voting agreement under which it has agreed to vote all of
   Orogen’s Convertible Preferred Stock in favor of the transaction. Orogen’s shares
   of preferred stock are convertible into 3,000,000 shares of Virtusa common stock
   and represent approximately 10 percent of the voting power in the Company. The
   directors and executive officers of Virtusa have also entered into this voting
   agreement, and hold an additional approximate 5.7 percent of the voting power of
   the Company.




                                              7
     Case 1:20-cv-01363-LPS Document 1 Filed 10/08/20 Page 8 of 15 PageID #: 8




        Advisors

        J.P. Morgan Securities and Citi acted as financial advisors and Goodwin Procter
        LLP acted as legal counsel to Virtusa. BofA Securities is serving as financial
        advisor to BPEA and Ropes & Gray LLP is acting as legal counsel to BPEA.

        25.    The Board has unanimously approved the Proposed Transaction. It is therefore

imperative that Virtusa’s stockholders are provided with the material information that has been

omitted from the Proxy Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.      The Materially Incomplete and Misleading Proxy Statement

        26.    On October 7, 2020, Virtusa filed the Proxy Statement with the SEC in connection

with the Proposed Transaction.       The Proxy Statement was furnished to the Company’s

stockholders and solicits the stockholders to vote in favor of the Proposed Transaction. The

Individual Defendants were obligated to carefully review the Proxy Statement before it was filed

with the SEC and disseminated to the Company’s stockholders to ensure that it did not contain any

material misrepresentations or omissions. However, the Proxy Statement misrepresents and/or

omits material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Virtusa Financial Projections

        27.    The Proxy Statement fails to provide material information concerning financial

projections by Virtusa management and relied upon by J.P. Morgan in its analysis. The Proxy

Statement discloses management-prepared financial projections for the Company which are

materially misleading. The Proxy Statement indicates that in connection with the rendering of its

fairness opinion, that the Company prepared certain non-public financial forecasts, including the



                                                 8
  Case 1:20-cv-01363-LPS Document 1 Filed 10/08/20 Page 9 of 15 PageID #: 9




Management Base Plan Projections and Summary of Management Upside Sensitivity Projections

for fiscal years 2021 through 2024 (the “Company Projections”), and provided them to the Board

and the financial advisor with forming a view about the stand-alone valuation of the Company.

Accordingly, the Proxy Statement should have, but fails to provide, certain information in the

projections that Virtusa management provided to the Board and the financial advisor. Courts have

uniformly stated that “projections … are probably among the most highly-prized disclosures by

investors. Investors can come up with their own estimates of discount rates or [] market multiples.

What they cannot hope to do is replicate management’s inside view of the company’s prospects.”

In re Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       28.     The Proxy Statement provides values for non-GAAP (Generally Accepted

Accounting Principles) financial metrics: (i) Non-GAAP Income from Operations; (ii) Adjusted

EBITDA (pre-SBC); (iii) Adjusted EBITDA (post-SBC); (iv) Adjusted EBIT (post-SBC); (v)

earnings per share; and (vi) Unlevered free cash flow, but fails to provide line items used to

calculate these metrics and/or a reconciliation of these non-GAAP metrics to their most

comparable GAAP measures, in direct violation of Regulation G and consequently Section 14(a).

       29.     When a company discloses non-GAAP financial measures in a proxy statement that

were relied on by a board of directors to recommend that stockholders exercise their corporate

suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.




                                                9
    Case 1:20-cv-01363-LPS Document 1 Filed 10/08/20 Page 10 of 15 PageID #: 10




        30.    The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure. 1

        31.    Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide a reconciliation table of the non-GAAP measures to the most comparable

GAAP measures to make the non-GAAP metrics included in the Proxy Statement not misleading.

Omissions and/or Material Misrepresentations Concerning J.P. Morgan’s Financial Analyses

        32.    With respect to J.P. Morgan’s Public Trading Multiples Analysis, the Proxy

Statement fails to disclose the basis and assumptions for selecting the multiple reference range of

9.5x – 10.5x for FV/CY 2021E Adjusted EBITDA and 15.5x – 17.0x for the Company’s P/CY

2021E EPS.

        33.    With respect to J.P. Morgan’s Selected Transaction Analysis, the Proxy Statement

fails to disclose the basis and assumptions for applying an FV/LTM Adjusted EBITDA multiple

range of 11.0x – 16.0x to the Company’s Adjusted EBITDA, and an FV/NTM Adjusted EBITDA

multiple range 9.5x – 14.0x to the Company’s Adjusted EBITDA.




1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                 10
 Case 1:20-cv-01363-LPS Document 1 Filed 10/08/20 Page 11 of 15 PageID #: 11




          34.   With respect to J.P. Morgan’s Discounted Cash Flow Analysis for the Company,

the Proxy Statement fails to disclose: (i) the terminal values calculated for the Company; (ii) the

inputs and assumptions underlying the range of discount rates ranging from 9.0% to 10.0%; and

(iii) the inputs and assumptions underlying the use of perpetuity growth rates ranging from 2.5%

to 3.5%.

          35.   With respect to the Background of the Merger, the Proxy Statement fails to disclose

the reason why it was necessary to retain Citigroup Global Markets Inc. as an addition financial

advisor in connection with the Proposed Transaction.

          36.   In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          37.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          38.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or




                                                 11
 Case 1:20-cv-01363-LPS Document 1 Filed 10/08/20 Page 12 of 15 PageID #: 12




misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       39.     Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial

analysis that were prepared by J.P. Morgan and relied upon by the Board in recommending the

Company’s stockholders vote in favor of the Proposed Transaction.

       40.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

       41.     Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.




                                                  12
 Case 1:20-cv-01363-LPS Document 1 Filed 10/08/20 Page 13 of 15 PageID #: 13




          42.   The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          43.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          44.   The Individual Defendants acted as controlling persons of Virtusa within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Virtusa, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of Virtusa, including the content and dissemination of

the various statements that Plaintiff contends are materially incomplete and misleading.

          45.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          46.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Virtusa, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations



                                                 13
 Case 1:20-cv-01363-LPS Document 1 Filed 10/08/20 Page 14 of 15 PageID #: 14




alleged herein, and exercised the same. The omitted information identified above was reviewed

by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue contains

the unanimous recommendation of the Board to approve the Proposed Transaction. The Individual

Defendants were thus directly involved in the making of the Proxy Statement.

       47.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       48.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       49.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       50.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,


                                                 14
 Case 1:20-cv-01363-LPS Document 1 Filed 10/08/20 Page 15 of 15 PageID #: 15




consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: October 8, 2020                             RIGRODSKY & LONG, P.A.

                                               By: /s/ Gina M. Serra
 OF COUNSEL:                                       Brian D. Long (#4347)
                                                   Gina M. Serra (#5387)
 WOLF HALDENSTEIN ADLER                            300 Delaware Avenue, Suite 210
 FREEMAN & HERZ LLP                                Wilmington, DE 19801
 Gloria Kui Melwani                                Telephone: (302) 295-5310
 270 Madison Avenue                                Facsimile: (302) 654-7530
 New York, NY 10016                                Email: bdl@rl-legal.com
 Telephone: (212) 545-4600                         Email: gms@rl-legal.com
 Facsimile: (212) 686-0114
 Email: melwani@whafh.com                           Attorneys for Plaintiff




                                                  15
